USDC IN/ND case 4:18-cv-00017-TLS-JEM document 31 filed 11/26/18 page 1 of 1


                  UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF INDIANA
                        LAFAYETTE DIVISION
KRISTINA KELLER,                   :
                   Plaintiff,      :         CIVIL ACTION
            v.                     :
NTHRIVE REIMBURSEMENT MANAGEMENT :           NO. 4:18-cv-17-RL-JEM
LLC d/b/a ADREIMA                  :
                   Defendant       :

                                  NOTICE OF SETTLEMENT

       Plaintiff KRISTINA KELLER and Defendant NThrive Reimbursement Management LLC

d/b/a Adreima, by counsel, notify the Court that the parties have reached a settlement. The parties

expect to have this matter finalized with a stipulation of dismissal within thirty (30) days.

                                              Respectfully submitted,
Dated: Lafayette, Indiana                     /s/ Duran L. Keller
       November 26, 2018                      Duran L. Keller, Esq. (#31743-79)
                                              KELLER LAW
                                              8 N. Third Street, Suite 403
                                              Lafayette, Indiana 47901
                                              Telephone: (765) 444-9202
                                              Facsimile: (765) 807-3388
                                              Email: duran@kellerlawllp.com
                                              Attorney for Plaintiff

Dated: Lafayette, Indiana                     /s/ John P. Ryan
       November 26, 2018                      John P. Ryan, Esq.
                                              HINSHAW CULBERTSON LLP
                                              222 N. LaSalle Street, 3rd Floor
                                              Chicago, IL 60601
                                              Telephone: (312) 704-3000
                                              Email: jryan@hinshawlaw.com
                                              Attorney for Defendant

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document(s)

was/were served upon all parties appearing via CM/ECF.

Dated: Lafayette, Indiana                             /s/ Duran L. Keller
       November 26, 2018                              Duran L. Keller, Esq. (#31743-79)
